Citation Nr: 0903072	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease and bicipital 
tendonitis of the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an initial compensable rating for service-
connected loss of right hand strength.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection for 
loss of right hand strength and denied an increased 
evaluation for the veteran's service-connected right shoulder 
disorder.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In an April 2005 statement, the veteran requested a local 
hearing with a Seattle decision review officer (DRO), as well 
as a teleconference hearing at a local VA office before a 
member of the Board.  However, in a December 2006 statement, 
the veteran stated that she wished to withdraw both of her 
hearing requests.  Therefore, the Board will consider the 
veteran's request for both a DRO and a Board hearing as 
withdrawn.  38 C.F.R. § 20.704(e) (2008).

In the January 2009 Written Brief Presentation, the veteran's 
accredited representative raised the issues of entitlement to 
service connection for post traumatic stress disorder (PTSD), 
ulnar nerve damage and a clavicle disability, and entitlement 
to individual unemployability due to service-connected 
disabilities (TDIU).  However, these issues have not been 
considered by the RO and therefore cannot be adjudicated by 
the Board.  The issues of entitlement to service connection 
for PTSD, ulnar nerve damage and a clavicle disability, and 
entitlement to TDIU are therefore referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right shoulder disability 
is not manifested by limitation of motion midway between the 
side and shoulder level. 

3.  The veteran's service-connected loss of right hand 
strength is manifested by slight limitation of motion of the 
wrist that is additionally limited by pain, fatigue, weakness 
and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5201 (2008).

2.  The criteria for an initial compensable rating of 10 
percent, but no higher, for the veteran's loss of right hand 
strength have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 
5003, 5215, 5228 to 5230, 8612 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, with regard to the veteran's right shoulder 
claim, an August 2003 letter notified the veteran that she 
must submit evidence that her service-connected disability 
had increased in severity, and advised her of the types of 
medical and lay evidence that she may submit, including 
statements from her doctor or other individuals who are able 
to describe the manner in which her disability had become 
worse.  A December 2006 letter also notified the veteran of 
this information, as well as that her disability rating would 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent.  
There was no reference, however, to the effect of the 
condition's worsening on the veteran's employment and daily 
life, or to the diagnostic criteria for establishing a higher 
rating for her service connected disability.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  Her statements demonstrate 
this awareness.  For example, in her April 2005 statement, 
she explained that she was a nurse, but that she had to leave 
two nursing positions due to her increasing shoulder pain.  
She further stated that her activities of daily living were 
impacted, to include drying her hair, carrying her groceries, 
driving her car, vacuuming and various hobbies, such as 
playing the piano, gardening and knitting.  Thus, as the 
Board finds the veteran had actual knowledge of this 
requirement, any failure to provide her with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a March 2005 statement 
of the case (SOC) provided the veteran with the relevant 
diagnostic criteria for establishing a higher rating for her 
service-connected disabilities.  In June 2007, a supplemental 
statement of the case (SSOC) was issued, essentially 
readjudicating her claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why higher ratings 
were not warranted under those criteria were identified.

Concerning the veteran's claim for an initial compensable 
rating for loss of right hand strength, this appeal arises 
from the veteran's disagreement with the initial evaluation 
following the grant of service connection.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria are considered satisfied 
because the RO granted service connection, the Board also 
finds that VA does not run afoul of the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which is 
discussed above with regard to the veteran's claim for an 
increased evaluation for her right shoulder disability.  See 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008)  [holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  Neither the veteran 
nor her representative has not alleged that the veteran has 
received inadequate VCAA notice.  See Goodwin, supra; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
various statements, the veteran has described the impact that 
her service connected right hand disability on her daily 
function and occupation.  Furthermore, the veteran is 
obviously aware of what is required of her and of VA.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records and are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  The veteran was also afforded VA 
examinations in September 2003 and in May 2007 in connection 
with her claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.



I.  Right Shoulder 

The veteran's right shoulder disability is currently assigned 
a 20 percent disability evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5201.  The evidence of record 
shows that the veteran is right- handed.  Therefore, for 
rating purposes, her right shoulder is considered her major 
or dominant extremity.  See 38 C.F.R. § 4.69 (2008).

With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated diagnostic 
code in this case indicates that degenerative arthritis under 
Diagnostic Code 5003 is the service-connected disorder and 
that the limitation of motion of the right shoulder under 
Diagnostic Code 5201 is a residual condition.

Diagnostic Code 5003 states that degenerative arthritis is to 
be rated based on the severity of degenerative arthritis, 
established by X-ray findings, and on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected, which in this case would 
be Diagnostic Code 5201(limitation of motion of the arm).  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity and a 30 percent evaluation in the major 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 30 percent evaluation for the minor extremity and 
a 40 percent evaluation in the major extremity.  38 C.F.R. § 
4.71a, DC 5201.

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a disability evaluation in excess 
of 20 percent for her service-connected right shoulder 
disability.  The evidence of record does not reflect that the 
veteran's range of motion is limited to midway between her 
side and shoulder level.  

During a September 2003 VA examination, the veteran reported 
right shoulder pain that extended into her upper arm with 
popping, grinding, and crackling.  The pain was constant and 
increased with activities that required her right arm such as 
extending driving, playing a piano, or typing.  The pain 
further increased on lifting, carrying, pulling, or 
vacuuming.  The veteran had flexion to 160 degrees, abduction 
to 170 degrees, external rotation to 45 degrees and internal 
rotation to 45 degrees.  The September 2003 VA examiner 
stated that ankylosis of the shoulder was not present, and 
that range of motion was not additionally limited by pain, 
fatigue, weakness, incoordination or lack of endurance. 

During VA examination in May 2007, the veteran had flexion to 
150 degrees, abduction to 160 degrees, external rotation to 
90 degrees and internal rotation to 90 degrees.  The examiner 
stated that the veteran's right shoulder was additionally 
limited by pain, fatigue, weakness and lack of endurance by 
an additional 10 degrees.  The examiner also noted that the 
veteran's right shoulder showed signs of weakness, tenderness 
and guarding of movement.  Applying the 10 percent addition 
loss of range of motion, the veteran's right shoulder flexion 
is reduced to 140 degrees, abduction to 150 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
Thus, as the results of this examination do not show motion 
in the right shoulder to be limited to midway between the 
side and shoulder, the Board finds that the preponderance of 
the evidence is against granting a higher disability rating 
under Diagnostic Code 5201.  

Furthermore, the Board finds that the right shoulder 
disability is not shown to be associated with such additional 
functional limitation as to warrant increased compensation 
pursuant the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  In this 
regard, the Board observes that the veteran's VA physician, 
in an August 2004 statement, reported that the veteran's 
symptoms of pain and limited range of motion increase 
throughout the day and have significantly limited her 
abilities both professionally and personally.  She had to 
stop playing the piano, garden, drive long distances, and 
work at the computer using a mouse, due to the severity of 
her pain.  She was also unable to carry significant weight 
with her right arm, work overhead, or twist the right wrist 
(as in opening a jar) due to strain placed on her shoulder.  
However, although pain, fatigue, weakness and lack of 
endurance were noted at the May 2007 VA examination, it did 
not result in an additional degree of limitation of motion 
consistent with a higher rating under Diagnostic Code 5201.  
That is, the additional limitation of motion complaint of did 
not result in a loss of range of motion in her right shoulder 
to shoulder level, or approximately 90 degrees flexion or 
abduction, which is the stated criteria for a 20 percent 
evaluation under Diagnostic Code 5201.  Therefore, the 
veteran's complaints of pain, fatigue, weakness and lack of 
endurance are contemplated in the assigned 20 percent rating. 

The Board has considered other potentially applicable 
diagnostic codes.  However, the evidence of record does not 
demonstrate ankylosis of scapulohumeral articulation, or 
functional impairment comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased or 
evaluation is not available under Diagnostic Code 5200.  
Further, the evidence also fails to show that there is 
nonunion, fibrous union, or loss of the head of the humerus.  
Therefore, the Board concludes that the veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Code 5202.  Additionally, there is no evidence of impairment 
of the clavicle or scapula in the form of malunion, nonunion, 
or dislocation.  Therefore, a higher rating is not warranted 
under Diagnostic Code 5203.

Therefore, there is no basis for awarding an increased rating 
under Diagnostic Code 5201 or any other diagnostic code for 
the veteran's service-connected right shoulder disability.  
As discussed above, the results of the May 2007 and September 
2003 VA examination do not support a higher evaluation based 
on limitation of motion, functional loss, or other 
symptomatology.  Accordingly, there is no basis for awarding 
an evaluation in excess of 20 percent for the veteran's right 
shoulder disability.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for her service-connected right shoulder disability.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
right shoulder disability is not warranted at any time during 
the course of the appeal.


II.  Loss of Right Hand Strength

The veteran's loss of right hand strength is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.124a, Diagnostic Codes 5003-8612.  As was noted above, the 
evidence of record shows that the veteran is right- handed.  
Therefore, for rating purposes, her right hand is considered 
her major or dominant extremity.  See 38 C.F.R. § 4.69 
(2008).

As was also noted above, with diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that 
degenerative arthritis under Diagnostic Code 5003 is the 
service-connected disorder and that loss of right hand 
strength under Diagnostic Code 8216 is a residual condition.

Diagnostic Code 5003 states that degenerative arthritis is to 
be rated based on the severity of degenerative arthritis, 
established by X-ray findings, and on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected which in this case would be 
Diagnostic Codes 5201(limitation of motion of the arm).  When 
there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2008).  The RO evaluated the 
veteran's loss of right hand strength as a neurological 
disability, under Diagnostic Code 8612, neuritis of the lower 
radicular group.  Under this diagnostic code, mild incomplete 
paralysis of the major hand warrants a 20 percent disability 
rating; moderate incomplete paralysis warrants a 40 percent 
rating, severe incomplete paralysis warrants a 50 percent 
disability rating, and complete paralysis of all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers warrants a 70 percent disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8612 (2008).

Disabilities of the wrist are evaluated under Diagnostic Code 
5215 for limitation of motion of the wrist.  A 10 percent 
rating, the maximum rating, is warranted when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm. 38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2008).

Limitation of motion of the fingers is rated under Diagnostic 
Codes 5228 to 52230 (2008).  Under Diagnostic Code 5228, 
limitation of motion of the thumb warrants a 20 percent 
disability rating for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A gap of one to two inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, warrants a 10 
percent evaluation for both the major and minor thumb.  A gap 
of less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a noncompensable evaluation.  

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger warrants a 10 percent disability rating for a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees, warrants a 
noncompensable evaluation.  

Under Diagnostic Code 5230, limitation of the ring or little 
finger warrants a noncompensable evaluation.  

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to an initial compensable disability 
evaluation for her loss of right hand strength.  The evidence 
of record does not reflect that the veteran has mild 
incomplete paralysis of her right hand.  In this regard, at 
the May 2007 VA examination, the examiner reported that the 
veteran could tie shoelaces without difficulty.  While she 
had difficulty fastening buttons with her right hand, she was 
able to pick up a piece of paper and tear it without 
difficulty.  Therefore, although the veteran does exhibit a 
loss of right hand strength, this has not been shown to 
amount to mild incomplete paralysis of the right hand.

With respect to limitation of motion, the range of motion for 
her thumb and index finger was normal.  Thus, a compensable 
rating based on limitation of motion of the thumb and fingers 
of the right hand is not warranted.  However, she also has a 
slight decrease in her range of motion in her right wrist.  
During examination in May 2007, she had dorsiflexion limited 
to 50 degrees, palmar flexion to 60 degrees, radial deviation 
to 20 degrees and ulnar deviation to 45 degrees.  The 
examiner also stated that the joint function of her wrist was 
additionally limited by pain, fatigue, weakness and lack of 
endurance, but did not result in any additional limitation of 
motion. 

However, given the veteran's decrease in her range of motion 
in her right wrist and the VA examiner's statement that the 
joint function of her wrist was additionally limited by pain, 
fatigue, weakness and lack of endurance, the Board that the 
criteria for an additional 10 percent rating based on 
additional functional limitation is warranted pursuant to the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  However, a rating in 
excess of 10 percent for additional limitation of function is 
not warranted as the evidence does not show symptoms 
consistent with limitation of dorsiflexion of the right wrist 
to 15 degrees or less.  Therefore, although there is no basis 
for awarding an initial compensable rating under Diagnostic 
Code 8612, the Board finds that the veteran's service-
connected loss of right hand strength is entitled to a 
compensable rating pursuant to Diagnostic Code 5215 and the 
DeLuca criteria enumerated above.  

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to an initial 
compensable rating for her service-connected loss of right 
hand strength of 10 percent disabling, but no higher.  
However, the preponderance of the evidence is against a 
disability rating in excess of 10 percent, and as such, the 
benefit of the doubt provision does not apply.  Accordingly, 
entitlement to an initial compensable rating for the 
veteran's service-connected loss of right hand strength of 10 
percent, but no higher, is granted.



Extraschedular consideration

The Board has considered whether the veteran's appeal should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board does not have the authority to decide whether to 
assign an extraschedular rating in the first instance, but 
may consider whether referral to the appropriate first-line 
officials is required.  See also Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996) citing Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (holding that § 3.321(b)(1) "does not preclude 
the Board from considering whether referral to the 
appropriate first-line officials is required").

In this case, the schedular evaluation is adequate as the 
veteran's disability picture is most nearly approximate to 
the criteria for the ratings assigned herein.  38 C.F.R. § 
4.7.  Higher schedular evaluations are available should 
greater symptomatology be shown in the future.  In addition, 
as the disability picture is most nearly approximate to the 
criteria for the ratings assigned here, the evidence is not 
in equipoise, and the benefit-of-the- doubt doctrine is not 
for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.7.




ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disease and bicipital tendonitis 
of the right shoulder, currently rated as 20 percent 
disabling, is denied.

Entitlement to an initial compensable rating for service-
connected loss of right hand strength of 10 percent, but not 
higher, is granted, subject to law and regulations governing 
an award of monetary compensation; the appeal is granted to 
this extent only.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


